Title: To James Madison from George W. Erving, 11 November 1808
From: Erving, George W.
To: Madison, James



No. 58Sir
Aranjuez Novr. 11. 1808

In a postscript (dated 8th. Inst.) of my dispatch No. 54, I communicated to you copy of a note dated the 7th., at the moment received from Mr. Cevallos, and containing the protest of this government against a negotiation which it apprehends to be on foot between the french Minister at Washington and our government, relative to the Floridas.  I presume this to be a report excited by those who are unfriendly to the United States, for the very purpose of doing mischief, & the Serious impression which it Seems to have made has induced me, in acknowledging the rect. of Mr. Cevallos’ note, to Say whatever may tend to tranquillize; since I am not able to State any thing positive on the Subject.  I have herewith the honor to submit to you a copy of my Answer (dated 8th.) to Mr. Cevallos; and to transmit also copy of his note to me of the 6th. inst. (relative to the ships at Algesiras) also referred to in the above mentioned postscript of the 8 Inst.  With the most perfect Respect and consideration Sir Your most obt. St.

George W. Erving


P. S.
I add to the above mentioned inclosures, a further note which I have just written to Mr. Cevallos transmitting an American Newspaper which has been sent to me from Cadiz, in which is the Secretary of the Treasurys letter to the treasurer of N. York respecting the two millions originally appropriated to the purchase of the Floridas.  The intended conference referred to in this inclosure is fixed by Mr. C. with a view to Explain himself more in detail upon the causes of the ill humor which he manifested on the last: I expect nothing important to Result from it, but if he shoud say any thing meriting your particular attention it shall be added to this dispatch.

G. W. E.



P. S.  Since writing the foregoing I have Seen Mr. Cevallos; the other grounds of his complaint are founded upon Some representations which he has lately received from the governor of the Floridas, respecting obstructions on our Side to the Commerce with that territory; which he states to be not only vexatious, but of an hostile character, inasmuch as their territory has been violated; these he proposes forthwith to detail in a note, to be transmitted to you.


G. W. E.

